82!08!2019

OQ‘Q§SI§lé-FFD:T@“-W-‘ll@‘§©¢l:-WB Document29-4 Filed 02/26f1’918115§@@9i 0i4

Glenn M. }ones, Esq.
The Glenn M. lanes Law Firm, PLLC
48 Wail Street, 11th Fioor
New York, NY 10005
[866] 683-3 774
giones@glennm§oneslaw.com

S.EDlQinlELIA._Z_QL&

Louis l\/ll Zummo
7 Raccoon Lane
Highland Mills, NY 10930

Dear Mr. Zummo:

RE: Engagement for the representation of Louis anmo in the matters of (1] i.ue
Development, LLC v. Vlllage of Pomona, index No. 034933/2017 [Sup. Ct. Rockland
Co.); (2] Tal Properties of Pomona, LLC v. Vlliage of Pomona, Case No. 17-cv-02028-
CS [S.D.N.Y.]; (3) any subsequent private litigation against the Village of Pomona l”the
Village”], or any of its officers, agents or employees (int:|uding without limitation Brett
Yagel and Dorls Ulman) arising from or relating to claims of discrimination against The
Client and/or other Orti'iodox Jewlsh residents of the Viilage (col|ective|y, the ”Claims");
and (¢t) in any subsequent government lnvestlgation relating to the subject matter of the
Clalms (i.e., discrimination by the Viilage of Pomona against Orthodox .lewish residents)

(”Governn':ent Discrirnination investigation”).

1.

Dlscrimlnation lnvestigat|on”).

Whenever I undertake a new representation lam required to set forth the terms of
our engagement in an engagement letter to the client for that new matter. This letter
will confirm that Mr. Louis Zummo (the “Client”) has retained Glenn M, J ones and
his film The Glon.n M. Jones Law Fl`.'mi, PLLC (“the Hrm”) to represent the Client
regarding the representation of Louis Zumrno in the matters of (1) i.ue
Deve!opment, Li.Cv. Vll'lage ofPomona, Index No. 034933/2017 l$t.ip. Ct. Rockland
Co.}; {2) Tal Properi'ies ofPamona, LLC v. Vi`l!age of Pomona', Case No. 17-CV-02928-
CS (S.D.N.Y.),' (3) any subsequent private litigation against the Vi|lage of Pomona
(”the Vlilage”), or any of its officers, agents or employees (inc|uding without
limitation Brett ¥agel and Doris Uiman) arising from or relating to claims of
discriminat|on against The C|ient and/or other Orthedox iewish residents of the
Vil|age (collectlvely, the “C|aims"); end (4) |n any subsequent government
investigation relating to the subject matter of the C|a|ms (i.e., discrimlnatlen by
the Village of Pomona against Ortnodox lewish residents) {"Government

P.DOl/UlU

 

02/08£2019

DB‘Q§éi§ii~l?@iE@`ici/LH'UQ§¢EQFB Document29-4 Filed 02/26}“]!’91515§@‘§92 0i4

The fee for my Professional services is determined primarily by the amount of time
devoted to a matter, although we also consider any extraordinary factors, or unusual
demands or results, that may be involvedl For this engagement my hourly rate is
$550 an hour. The Client shall allow the firm to forward its monthly invoice to
Avrohom Manes (”Manes"] for payment pursuant to the Client's and The Client'
Settlement and Cooperation agreements indemnification clause. The attorney-
client relationship established under this agreement is between the firm and the
Client. My representation of the Client will commence once the letter is signed and
return it to me.

The Client agrees to pay the firm for disbursements and other charges such as travel,
printing court reporter fees, transcripts and reproduction of documents, facsimiles,
and long-distance telephone calls.

in connection With my practice, l am often required to engage outside services
providers on your behaif. The Client hereby authorize us to engage such outside
vendors as are reasonable and necessary in connection with our work, and to instruct
such vendors to bill The Client directly for their services. The Client Will be
responsible for direct and timely payment of those expenses for which The Client is
directly invoiced. Examples of these costs include but are not limited to, expert
witness fees, forensic accountant fees, e-discovery fees and transcript fees. Unless it
is impractical because of exigent circumstances, we will discuss such expenses with
you and obtain your consent, in advance.

Each month we will provide the Client with a detailed statement of my fee, services
rendered and disbursements and other charges. if there is any item on one of our
monthly statements that the client does not understand or which the client disagrees,
please discuss it with me promptly so such questions can be resolved quickly.

if you do not assert a written objection within thirty [30) days of the date of a given
statements that statement will be deemed acceptabie to The Client as rendered Our
statements are payable in full Within [30] days of receiptl

Please be advised that, in certain circumstances you have the right to arbitration of
fee disputes under the New York State fee Dispute Resolution Program, as set forth in
Part 137 of the Ruies of the Chief Adrninistrator. The Dispute Resolution does not
apply in all circumstancesl For example, it does not inciude claims involving
substantial legal questions or amounts of less than $1,0{}0 or more than $50,000

P.OOQ!U1O

This agreement and our attorney-client relationship with you will be governed by the .

laws of New York without regard to its choice of law ruies, and any dispute between
us will be resolved solely and exclusively in the state or federal courts in New York or
in an arbitration under the New York State Fee Dispute Resoiution Program if so
provided by New York law. You also agree to waive any challenges to the exercise of

 

02»"08,»"20'19

Ugi@d*§d‘??féiib\*/HWGACWB Document29-4 Filed OZ/ZGCFIBFWFSQUQSSBOM

jurisdiction over you by a New York Court as weil as any challenges to the service of
process.

If at any time, the Client should decide that that l cease activity on their behaif, you
shouid notify the firm in writing and, upon payment by The Client of the final
statement for my services, Which Will be rendered shortly after receipt by me of the
client’s intention to terminate our attorney-client relationshipl copies of all pertinent
papers in the company’s file will be turned over to the client or any attorney of the
client’s selectionl

We may withdraw as counsel, terminate this Agreement, and be relieved of the
responsibility of preforming further work on your behaif, by notifying you in writingl
Reasons for such termination may include, but are not iimited to, failure to pay fees

' or expenses under the terms this Agreement in a timely manner, failure to cooperate

with the firm in preparation and/or prosecution of the company's legal needs,
reasons mandated by the Code of Professionai Responsibility governing l\lew York
lawyers, a significant disagreement arises as to legal strategy, or discovery of or
analysis of facts and/or law which lead the firm to conclude that the company's
matter should not be pursuedl The Client agrees to execute any such documents that
will permit the firm to withdraw from representing the company and the company
agrees to pay any remaining balance owed on the companys account ~

The Client further agrees that any time after our representation of the Client has
ended, or whether you have requested your file or any part of it we may request that
you pick up your tile or documents that have been produced by the Client or any other
person or entity involved in your matter or case. If you do not pick up your
files/documents within the period set forth in our request the Client specifically
authorize the firm to dispose of your fiies and their contents

P . 003/010

 

02,»08,»2019 og:e®aase.io&&zm/PMQA:MB Document29-4 Filed 02/26é19133mge04 0f4 9.004/010

Please counter-sign this letter and return it to me. l look forward to working toward
a Successful resolution of these matters.

Vex'y 'l`ruly yours,

Glenn M. lones
The Glenn M. lanes Law Firm, PLLC
48 Wall Street, 11th Floor
New Yc)rk NY 10005
(866] 683-3774
. g 1 . l

Mr. Louis M. Zumrno

 

